TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 9, 2014



                                     NO. 03-13-00278-CR


                              Johnathan Aire Johnson, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
           VACATED AND DISMISSED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Appellant has filed

a motion to dismiss the appeal and vacate the judgment of conviction because this underlying

criminal action has been dismissed, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion, vacates the judgment of

conviction without regard to the merits, and dismisses the appeal. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.